Citation Nr: 1760771	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-06 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for postgastrectomy syndrome with post-operative duodenal ulcer.  

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1946 to March 1948, and from September 1950 to September 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran has, during the course of this appeal, changed his representative.  His new representative is noted on the first page of this decision.  Also, in an October 2015 statement, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  

The Board notes that additional treatment records were received subsequent to the most recent supplemental statement of the case, without explicit waiver of AOJ review by the claimant.  Nevertheless, the substantive appeal in this case was received after February 2, 2013; thus, § 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), is applicable.  This change provides for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Accordingly, the Board may consider this evidence in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is being remanded to the AOJ.  




FINDING OF FACT

Throughout the appeal period, the symptoms associated with the Veteran's postgastrectomy syndrome more nearly approximate severe symptoms with hypoglycemic symptoms, and weight loss with malnutrition and anemia were not shown.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent for postgastrectomy syndrome have been approximated.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1, 4.4.3, 4.110, 4.114, Diagnostic Code 7308 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disability on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks a disability rating in excess of 40 percent for his postgastrectomy syndrome with duodenal ulcer, post-operative.  He contends this disability results in a greater level of impairment than is reflected by the current rating.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's service-connected gastrointestinal disability is rated under Diagnostic Code (DC) 7308, for postgastrectomy syndrome.  Pursuant to this Code, a 40 percent rating is warranted for moderate impairment characterized by less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  A 60 percent rating is warranted for severe impairment, associated with nausea, sweating, and circulatory disturbances after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  38 C.F.R. § 4.114 DC 7308.  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

On VA examination in February 2014, the Veteran was noted to have a current diagnosis of post-gastrectomy syndrome.  Symptoms included periodic abdominal pain, occurring monthly or more frequently, and occasional vomiting.  He was without melena or hematemesis.  He did not require continuous medication for this disorder and did not experience incapacitating episodes.  Overall, the examiner described the Veteran's impairment as moderate in severity, characterized by diarrhea after meals and some weight loss.  He was, however, without malnutrition or anemia.  

Essentially similar findings were made on VA examination in April 2015.  Reported symptoms included gastrointestinal pain, nausea, vomiting and heartburn which were described as recurrent.  Also, he experienced occasional regurgitation, vomiting, and "dumping syndrome".  Symptoms typically lasted less than a day.  While he experienced some weight loss, he was without malnutrition or anemia.  He was again without melena, hematemesis, or incapacitating episodes.  His overall level of impairment was characterized as moderate by the examiner.  

VA and private outpatient treatment records have also been obtained and considered.  Significantly, private treatment records consistently characterize the condition as severe.  Furthermore, the private treatment records reflect symptoms including abdominal pain, cold intolerance, persistent nausea, sweating, diarrhea after meals and also reflects a diagnosis of b12 deficient anemia post surgery.  Private records in 2015 also reflect the Veteran was instructed to not lean over after eating as it would bring on severe vomiting.  A VA treatment record in December 2013 reported symptoms of recurrent dyspepsia with regurgitation of stomach contents sometimes shortly after eating.  The physician reported he was managed by multiple specialized and VA and "no provider has been able to resolve his dyspepsia/dumping which at times is quite intrusive in his [activities of daily living.]" During that visit he continued to report nausea, vomiting, dumping, fatigue, sometimes dark stools but denied any fever or chills.  

After considering the totality of the record, the Board finds the evidence more nearly approximates the criteria for a 60 percent evaluation.  Although not all symptoms of a 60 percent evaluation are demonstrated, and the symptoms the Veteran has have changed over time, the record does reflect private physicians described the condition as severe and noted associated nausea, cold intolerance, diarrhea and anemia.  Thus, resolving all doubt in the Veteran's favor, an increased 60 percent evaluation is warranted.  

The Board notes that 60 percent is the highest schedular rating under Diagnostic Code 7308.  The Board considered whether other Diagnostic Codes are applicable, however does not find the Veteran's symptoms to more nearly approximate pronounced symptoms of a marginal gastrojejunal ulcer as there is no evidence of recurring melena or hematemesis or weight loss and thus a higher rating under Diagnostic code 7603 is not warranted.  The Veteran also has not been diagnosed with cirrhosis of the liver or colitis, nor are his symptoms similar to generalized weakness, substantial weight loss and jaundice or malnutrition, anemia and general debility so ratings under Diagnostic Code 7312 and 7323 are not warranted. 

The Veteran also asserts that his postgastrectomy syndrome renders him unemployable, and an extraschedular rating is thus warranted.  To the extent to which the Veteran raises TDIU, that issue is being remanded below.  Concerning extraschedular ratings, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The symptomatology and impairment caused by the Veteran's postgastrectomy syndrome are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  


ORDER

A disability rating of 60 percent for postgastrectomy syndrome is granted.  


REMAND

During the pendency of the appeal the Veteran reported that his postgastrectomy syndrome has rendered him unemployable.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to a TDIU, the Board must remand for such action. 38 C.F.R. § 4.16; Rice v. Shinseki, 22 Vet. App. 447 (2009). The severity of the Veteran's service-connected disabilities, his employment history, his education and training, and all other factors having a bearing on the matter must be developed and considered.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice for a TDIU and any related development (such as a VA Form 21-8940).

2. After all available evidence has been associated with
the record, determine whether further development is warranted and take any additional development as deemed necessary.

3. After completing all indicated development, readjudicate the claim in light of all the evidence of record. If any benefit on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


